Exhibit 10.1
MIRAGEN THERAPEUTICS, INC.EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of June 16, 2020 (the
“Effective Date”), is by and between miRagen Therapeutics, Inc., a Delaware
corporation (the “Company”), and Lee Rauch (“Executive”).
WHEREAS, the Company desires to employ Executive in the capacity of Chief
Operating Officer (“COO”) pursuant to the terms of this Agreement and, in
connection therewith, to compensate Executive for Executive’s personal services
to the Company; and
WHEREAS, Executive wishes to be employed by the Company and provide personal
services to the Company in return for certain compensation.
NOW, THEREFORE, in consideration of the promises and mutual undertakings,
obligations, and covenants contained herein and for other good and valuable
consideration, the Company and Executive hereby agree as follows:
1.At-Will Employment. The Company and Executive acknowledge that either party
has the right to terminate Executive’s employment with the Company at any time
for any reason whatsoever, with or without cause, subject to the provisions of
Sections 7 and 8 herein. This at-will employment relationship cannot be changed
except in a writing signed by both Executive and the Board of Directors of the
Company (or a duly authorized committee thereof, if applicable, including the
Compensation Committee of the Board) (the “Board”). Any rights of Executive to
additional payments or other benefits from the Company upon any such termination
of employment shall be governed by Section 8 of this Agreement.
2.Position. Subject to the terms set forth herein, the Company agrees to employ
Executive in the position of COO and Executive hereby accepts such employment.
Executive’s duties under this Agreement shall be to serve as COO with the
responsibilities, rights, authority and duties pertaining to such offices as are
established from time to time by the Chief Executive Officer of the Company, and
Executive shall report to the Chief Executive Officer of the Company. Executive
shall perform her duties under this Agreement principally remotely from her home
office in New York City, New York, or such other location as assigned. In
addition, the Executive shall make such business trips to such places as may be
necessary or advisable for the efficient operations of the Company.
3.Commitment. Executive will devote substantially all of her business time and
best efforts to the performance of her duties hereunder; provided, however, that
Executive shall be allowed, to the extent that such activities do not interfere
with the performance of her duties and responsibilities hereunder and do not
conflict with the financial, fiduciary or other interests of the Company, as
determined in the sole discretion of the Chief Executive Officer of the Company,
to manage her passive personal investments and to serve on corporate, civic,
charitable and industry boards or committees. Notwithstanding the foregoing,
Executive agrees that she shall only serve on for-profit boards of directors or
for-profit advisory committees if such service is approved in advance in the
sole discretion of the Chief Executive Officer of the Company.



--------------------------------------------------------------------------------



4.Company Policies and Benefits. The employment relationship between the parties
shall also be subject to the Company’s personnel policies and procedures as they
may be interpreted, adopted, revised or deleted from time to time in the
Company’s sole discretion. Subject to applicable eligibility requirements,
Executive shall be entitled to participate in all benefit plans and arrangements
and fringe benefits and programs that may be provided to senior executives of
the Company from time to time, subject to plan terms and generally applicable
Company policies. The Company reserves the right to change, alter, or terminate
any benefit plan in its sole discretion. Notwithstanding the foregoing, in the
event that the terms of this Agreement differ from or are in conflict with the
Company’s general employment policies or practices, this Agreement shall
control.
5.Compensation.
(a)Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary at the annual rate of $390,000 less payroll
deductions and withholdings, which shall be payable in accordance with the
standard payroll practices of the Company. Executive’s base salary shall be
subject to periodic review and adjustment by the Board from time to time in the
discretion of the Board.
(b)Annual Performance Bonus. Executive shall be eligible for a discretionary
annual cash bonus equal to up to 40% of Executive’s then current base salary
(the “Target Amount”), subject to review and adjustment by the Company in its
sole discretion, payable subject to standard payroll withholding requirements,
if applicable. Whether or not Executive is awarded any bonus will be dependent
upon (a) Executive’s continuous performance of services to the Company through
the date any bonus is paid; and (b) the actual achievement by Executive and the
Company of the applicable performance targets and goals set by the Board in its
sole discretion. No amount of any bonus is guaranteed at any time. The annual
period over which performance is measured for purposes of this bonus is January
1 through December 31. The Board will determine in its sole discretion the
extent to which Executive and the Company have achieved the performance goals
upon which the bonus is based and the amount of any such bonus, which could be
above or below the Target Amount (and may be zero). Any bonus shall be subject
to the terms of any applicable incentive compensation plan adopted by the
Company. Any bonus, if awarded, will be paid to Executive within the time period
set forth in any applicable incentive compensation plan, but, in any event,
within two and one-half months following the end of the annual performance
period during which the bonus is earned.
(c)Stock Option. Subject to the approval of the Board of Directors, Executive
may be eligible to receive an option to purchase 1% of common stock (the
“Option”) pursuant to the terms of the Company’s 2016 Equity Incentive Plan (the
“Plan”) at an exercise price per share equal to the fair market value of the
Company’s common stock on the date of grant. Twenty-five percent (25%) of the
shares subject to the Option will vest on the one-year anniversary of the grant
date and the remaining shares will vest in equal monthly installments over the
thirty-six (36) months following your one-year anniversary, subject to
Executive’s continuous employment with the Company on such dates. The complete
vesting schedule and all terms, conditions, and limitations of the Option are
set forth in a stock option grant notice, the Company’s standard
2



--------------------------------------------------------------------------------



stock option agreement and the Plan. Executive agrees to execute the Company’s
standard agreements to memorialize this grant.
(d)Reimbursement of Expenses. Company will promptly reimburse Executive for
expenses she reasonably incurs in connection with the performance of her duties
(including business travel and entertainment expenses), in accordance with
Company’s standard expense reimbursement policy, as the same may be modified by
Company from time to time; provided, however, that Executive has provided
Company with documentation of such expenses in accordance with the Company’s
expense reimbursement policies and applicable tax requirements. For the
avoidance of doubt, to the extent that any reimbursements payable to Executive
are subject to the provisions of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”): (a) any such reimbursements will be paid no later
than December 31 of the year following the year in which the expense was
incurred, (b) the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and (c) the right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.
6.As a condition of Executive’s employment with the Company, Executive agrees to
execute and abide by the Confidential Information, Inventions, Non-Solicitation,
and Non-Compete Agreement attached as Exhibit A (“Proprietary Information
Agreement”), which may be amended by the parties from time to time without
regard to this Agreement.  The Proprietary Information Agreement contains
provisions that are intended by the parties to survive and do survive
termination of this Agreement. 
7.Termination.
(a)Termination. The employment of Executive under this Agreement shall terminate
upon the earliest to occur of any of the following events:
(i) the death of Executive;
(ii) the termination of Executive’s employment by the Company due to Executive’s
Disability pursuant to Section 7(b) hereof;
(iii) the termination of Executive’s employment by Executive other than for Good
Reason (as hereinafter defined);
(iv) the termination of Executive’s employment by the Company without Cause;
(v) the termination of Executive’s employment by the Company for Cause pursuant
to Section 7(c) after providing the Notice of Termination for Cause pursuant to
Section 7(d);
(vi) the termination by Executive of Executive’s employment for Good Reason (as
hereinafter defined) pursuant to Section 7(e); or
3



--------------------------------------------------------------------------------



(vii) the termination of Executive’s employment upon mutual agreement in writing
between the Company and Executive.
(b)Disability. For purposes of this Agreement, “Disability” means the inability
of Executive to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not more than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances. A
termination of Executive’s employment for Disability shall be communicated to
Executive by written notice, and shall be effective on the 10th day after
sending such notice to Executive (the “Disability Effective Date”), unless
Executive returns to performance of Executive’s duties before the Disability
Effective Date.
(c)Cause. For purposes of this Agreement, the term “Cause” shall mean (i)
Executive’s commission of any felony or any crime involving fraud, dishonesty or
moral turpitude under the laws of the United States or any state thereof; (ii)
Executive’s attempted commission of, or participation in, a fraud or act of
dishonesty against the Company; (iii) Executive’s intentional, material
violation of any contract or agreement between Executive and the Company or any
statutory duty Executive owes to the Company; (iv) Executive’s unauthorized use
or disclosure of the Company’s confidential information or trade secrets; or (v)
Executive’s gross misconduct; provided, however, that the action or conduct
described in clauses (iii) and (v) above will constitute “Cause” only if such
action or conduct continues after the Company has provided Executive with
written notice thereof and thirty (30) days to cure the same. The determination
that a termination of Executive’s Continuous Service is either for Cause or
without Cause will be made by the Board, in its sole discretion.
(d)Notice of Termination for Cause. Notice of Termination for Cause shall mean a
notice to Executive that shall indicate the specific termination provision in
Section 7(c) relied upon and shall set forth in reasonable detail the facts and
circumstances which provide a basis for Termination for Cause.
(e)Termination by Executive for Good Reason. Executive may terminate Executive’s
employment with the Company by resigning from employment with the Company for
Good Reason. The term “Good Reason” shall mean the occurrence, without
Executive’s consent, of any one or more of the following: (i) a material
reduction in Executive’s base salary of ten percent (10%) or more (unless such
reduction is pursuant to a salary reduction program applicable generally to the
Company’s similarly situated executives); (ii) a material reduction in
Executive’s authority, duties or responsibilities; provided, however, that the
acquisition of the Company and subsequent conversion of the Company to a
subsidiary, division or unit of the acquiring company will not by itself result
in a diminution of Executive’s position; (iii) a relocation of Executive’s
principal place of employment with the Company (or its successor, if applicable)
to a place that increases Executive’s one-way commute by more than twenty five
(25) miles as compared to Executive’s then-current principal place of employment
immediately prior to such relocation, except for required travel by Executive on
the Company’s business to an
4



--------------------------------------------------------------------------------



extent substantially consistent with Executive’s business travel obligations
prior to the such relocation; or (iv) material breach by the Company of any
material provision of this Agreement.
No resignation for Good Reason shall be effective unless (1) Executive provides
written notice, within thirty (30) days after the first occurrence of the event
giving rise to Good Reason, to the Chairman of the Board setting forth in
reasonable detail the material facts constituting Good Reason and the reasonable
steps Executive believes necessary to cure, (2) the Company has had thirty (30)
business days from the date of such notice to cure any such occurrence otherwise
constituting Good Reason, and (3) if such event is not reasonably cured within
such period, Executive must resign from all positions Executive then holds with
the Company (including any position as a member of the Board) effective not
later than fifteen (15) days after the expiration of the cure period. Further,
no resignation for Good Reason shall be effective if prior to Executive’s
written notice of resignation for Good Reason the Company first provided
Executive notice of its intent to terminate Executive’s employment.
8.Consequences of Termination of Employment.
(a)General. If Executive’s employment is terminated for any reason or no reason,
the Company shall pay to Executive or to Executive’s legal representatives, if
applicable: (i) any base salary earned, but unpaid; and, (ii) any unreimbursed
business expenses payable pursuant to Section 5 hereof and any other payments or
benefits required by applicable law (collectively the “Accrued Amounts”), which
amounts shall be promptly paid in a lump sum to Executive, or in the case of
Executive’s death to Executive’s estate. Other than the Accrued Amounts,
Executive or Executive’s legal representatives shall not be entitled to any
additional compensation or benefits if Executive’s employment is terminated for
any reason other than by reason of Executive’s Involuntary Termination (as
defined in Section 8(b) below). If Executive’s employment terminates due to an
Involuntary Termination, Executive will be eligible to receive the additional
compensation and benefits described in Section 8(b) and 8(c), as applicable.
(b)Involuntary Termination. If (i) Executive’s employment with the Company is
terminated by the Company without Cause (and other than as a result of
Executive’s death or Disability) or (ii) Executive terminates employment for
Good Reason, and provided in any case such termination constitutes a “separation
from service”, as defined under Treasury Regulation Section 1.409A-1(h) (a
“Separation from Service”) (such termination described in (i) or (ii), an
“Involuntary Termination”), in addition to the Accrued Amounts, Executive shall
be entitled to receive the severance benefits described below in this Section
8(b), subject in all events to Executive’s compliance with Section 8(d) below:
(i)        Executive shall receive continued payment of Executive’s Base Salary
(as defined below) for twelve (12) months after the date of such termination
(the “Severance Period”), paid over the Company’s regular payroll schedule.
(ii)        The vesting of all of Executive’s stock options and other equity
awards that are outstanding as of the date hereof and subject to time-based
vesting requirements shall immediately vest the equivalent of twelve (12) months
as measured from the date of Executive’s Involuntary Termination. This Section
8(b)(ii) shall not apply to any stock options or equity awards issued to the
Executive by the Company after the date hereof.
5



--------------------------------------------------------------------------------



(iii)  If Executive is eligible for and timely elects to continue the health
insurance coverage under the Company’s group health plans under the Consolidated
Omnibus Budget Reconciliation Act of 1985 or the state equivalent (“COBRA”)
following Executive’s termination date, the Company will pay the COBRA group
health insurance premiums for Executive and Executive’s eligible dependents
until the earliest of (A) the close of the Severance Period, (B) the expiration
of Executive’s eligibility for the continuation coverage under COBRA, or (C) the
date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment. For
purposes of this Section, references to COBRA premiums shall not include any
amounts payable by Executive under a Section 125 health care reimbursement plan
under the Code. Notwithstanding the foregoing, if at any time the Company
determines, in its sole discretion, that it cannot pay the COBRA premiums
without potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then regardless of whether Executive elects continued health coverage under
COBRA, and in lieu of providing the COBRA premiums, the Company will instead pay
Executive on the last day of each remaining month of the Severance Period, a
fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable tax withholdings (such amount, the “Health Care Benefit Payment”).
The Health Care Benefit Payment shall be paid in monthly installments on the
same schedule that the COBRA premiums would otherwise have been paid and shall
be equal to the amount that the Company would have otherwise paid for COBRA
premiums, and shall be paid until the earlier of (i) expiration of the Severance
Period or (ii) the date Executive voluntarily enrolls in a health insurance plan
offered by another employer or entity.
(c)Involuntary Termination in Connection with a Change in Control. In the event
that Executive’s Involuntary Termination occurs during the one (1) month period
prior to, on or within the twelve (12) months following the consummation of a
Change in Control (as defined below) and subject in all events to Executive’s
compliance with Section 8(d) below, then Executive shall be entitled to the
benefits provided above in Section 8(b), except that the vesting of all of
Executive’s outstanding stock options and other equity awards that are subject
to time-based vesting requirements shall accelerate in full such that all such
equity awards shall be deemed fully vested as of the date of Executive’s
Involuntary Termination.
For the avoidance of doubt, in no event shall Executive be entitled to benefits
under both Section 8(b) and this Section 8(c). If Executive is eligible for
benefits under both Section 8(b) and this Section 8(c), Executive shall receive
the benefits set forth in this Section 8(c) and such benefits will be reduced by
any benefits previously provided to Executive under Section 8(b).
(d)Conditions and Timing for Severance Benefits. The severance benefits set
forth in Section 8(b) and Section 8(c) above are expressly conditioned upon: (i)
Executive continuing to comply with Executive’s obligations under this Agreement
and under the Proprietary Information Agreement; and (ii) Executive signing, not
revoking and complying with a separation agreement in a form provided by the
Company, containing a general release of legal claims, as well as other terms
such as return of Company property, non-disparagement and confidentiality (the
“Release”) within the applicable deadline set forth therein and permitting the
Release to become effective in accordance with its terms, which must occur no
later than the Release Deadline (as defined in Section 12 below). The salary
continuation payments described
6



--------------------------------------------------------------------------------



in Section 8(b) will be paid in substantially equal installments on the
Company’s regular payroll schedule and subject to standard deductions and
withholdings over the Severance Period following termination; provided, however,
that no payments will be made prior to the effectiveness of the Release. Within
seven (7) business days of the effective date of the Release, the Company will
pay Executive the first payment, which will be the salary continuation payments
that Executive would have received on or prior to such date in a lump sum under
the original schedule but for the delay while waiting for the effectiveness of
the Release, with the balance of the payments being paid as originally
scheduled. All severance benefits described in this Section 8 will be subject to
all applicable standard required deductions and withholdings.
(e)Definitions.
(i)        “Base Salary” means Executive’s annual base salary in effect
immediately prior to Executive’s termination, excluding any reduction which
forms the basis for Executive’s right to resign for Good Reason.
(ii)        “Change in Control” means a “Change in Control” as defined in the
Company’s 2016 Equity Incentive Plan.
9.Cooperation With Company After Termination of Employment. Following
termination of Executive’s employment for any reason, Executive shall fully
cooperate with the Company in all matters relating to the winding up of
Executive’s pending work including, but not limited to, any litigation in which
the Company is involved, and the orderly transfer of any such pending work to
such other employees as may be designated by the Company.
10.Disputes. To ensure the timely and economical resolution of disputes that may
arise in connection with Executive’s employment with the Company, Executive and
the Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, or Executive’s employment, or
the termination of Executive’s employment, including but not limited to all
statutory claims, will be resolved pursuant to the Federal Arbitration Act, 9
U.S.C. §1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration by a single arbitrator conducted in New York, New York
by Judicial Arbitration and Mediation Services Inc. (“JAMS”) under the then
applicable JAMS rules (at the following web address:
https://www.jamsadr.com/rules-employment-arbitration/); provided, however, this
arbitration provision shall not apply to sexual harassment claims to the extent
prohibited by applicable law. A hard copy of the rules will be provided to
Executive upon request. By agreeing to this arbitration procedure, both
Executive and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. In addition, all claims,
disputes, or causes of action under this provision, whether by Executive or the
Company, must be brought in an individual capacity, and shall not be brought as
a plaintiff (or claimant) or class member in any purported class or
representative proceeding, nor joined or consolidated with the claims of any
other person or entity. The arbitrator may not consolidate the claims of more
than one person or entity, and may not preside over any form of representative
or class proceeding. To the extent that the preceding sentences regarding class
claims or proceedings are found to violate applicable law or are otherwise found
unenforceable, any claim(s) alleged or brought on behalf of a class shall
proceed in a court of law rather than by arbitration. The Company
7



--------------------------------------------------------------------------------



acknowledges that Executive will have the right to be represented by legal
counsel at any arbitration proceeding. Questions of whether a claim is subject
to arbitration under this Agreement shall be decided by the arbitrator.
Likewise, procedural questions which grow out of the dispute and bear on the
final disposition are also matters for the arbitrator. The arbitrator shall: (a)
have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; (b)
issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award; (c) be authorized to
award any or all remedies that Executive or the Company would be entitled to
seek in a court of law; and (d) is authorized to award attorneys’ fees to the
prevailing party. Subject to the foregoing sentence, Executive and the Company
shall equally share all JAMS’ arbitration fees and each party is responsible for
its own attorneys’ fees. Nothing in this Agreement is intended to prevent either
Executive or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Any awards or
orders in such arbitrations may be entered and enforced as judgments in the
federal and state courts of any competent jurisdiction. To the extent applicable
law prohibits mandatory arbitration of sexual harassment claims, in the event
Executive intends to bring multiple claims, including a sexual harassment claim,
the sexual harassment claim may be publicly filed with a court, while any other
claims will remain subject to mandatory arbitration.
11.Notices. All notices given under this Agreement shall be in writing and shall
be deemed to have been duly given (a) when delivered personally, (b) three
business days after being mailed by first class certified mail, return receipt
requested, postage prepaid, (c) one business day after being sent by a reputable
overnight delivery service, postage or delivery charges prepaid, or (d) when
sent by email or confirmed facsimile if sent during normal business hours of the
recipient, and if not, then on the next business day. All communications shall
be sent to the Company at its primary office location and to Executive at
Executive’s address as listed on the Company payroll or at Executive’s Company
issued email address, or at such other address as the Company or Executive may
designate by ten (10) days advance written notice to the other.
12.Tax Provisions.
(a)Section 409A. Notwithstanding anything in this Agreement to the contrary, the
following provisions apply to the extent severance benefits provided herein are
subject to the provisions of Section 409A of the Code and the regulations and
other guidance thereunder and any state law of similar effect (collectively
“Section 409A”). Severance benefits shall not commence until Executive’s
Separation from Service. Each installment of severance benefits is a separate
“payment” for purposes of Treasury Regulations Section 1.409A-2(b)(2)(i), and
the severance benefits are intended to satisfy the exemptions from application
of Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such exemptions are not available
and Executive is, upon Separation from Service, a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the severance
benefits payments shall be delayed until the earlier of (i) six (6) months after
Executive’s Separation from Service, or (ii) Executive’ death. Upon the first
business day following the expiration of such applicable period, all payments
delayed pursuant to the foregoing sentence shall be paid in a lump sum to
Executive, and any remaining payments due
8



--------------------------------------------------------------------------------



shall be paid as otherwise provided in this Agreement or in the applicable
agreement. No interest shall be due on any amounts so deferred. Executive shall
receive severance benefits only if Executive executes and returns to the Company
the Release within the applicable time period set forth therein and permits such
Release to become effective in accordance with its terms, which date may not be
later than sixty (60) days following the date of Executive’s Separation from
Service (such latest permitted date, the “Release Deadline”). If the severance
benefits are not covered by one or more exemptions from the application of
Section 409A and the Release could become effective in the calendar year
following the calendar year in which Executive’s Separation from Service occurs,
the Release will not be deemed effective any earlier than the Release Deadline.
None of the severance benefits will be paid or otherwise delivered prior to the
effective date of the Release. Except to the minimum extent that payments must
be delayed because Executive is a “specified employee” or until the
effectiveness of the Release, all amounts will be paid as soon as practicable in
accordance with the schedule provided herein and in accordance with the
Company’s normal payroll practices. The severance benefits are intended to
qualify for an exemption from application of Section 409A or comply with its
requirements to the extent necessary to avoid adverse personal tax consequences
under Section 409A, and any ambiguities herein shall be interpreted accordingly.
(b)Section 280G. If any payment or benefit Executive will or may receive from
the Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment pursuant to this Agreement or
otherwise (a “Payment”) shall be equal to the Reduced Amount. The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax
or (y) the largest portion, up to and including the total, of the Payment,
whichever amount (i.e., the amount determined by clause (x) or by clause (y)),
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in Executive’s receipt, on an after-tax basis, of the
greater economic benefit notwithstanding that all or some portion of the Payment
may be subject to the Excise Tax. If a reduction in a Payment is required
pursuant to the preceding sentence and the Reduced Amount is determined pursuant
to clause (x) of the preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for
Executive. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata (the “Pro Rata Reduction
Method”).
Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are “deferred
9



--------------------------------------------------------------------------------



compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.


Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change in control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder. The Company shall use commercially reasonable efforts to cause the
accounting firm engaged to make the determinations hereunder to provide its
calculations, together with detailed supporting documentation, to Executive and
the Company within fifteen (15) calendar days after the date on which
Executive’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company.


If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section 12(b) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, Executive shall promptly return to the Company a
sufficient amount of the Payment (after reduction pursuant to clause (x) of the
first paragraph of this Section 12(b) so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) in the first paragraph of this
Section 12(b), Executive shall have no obligation to return any portion of the
Payment pursuant to the preceding sentence.


13.Miscellaneous.
(a)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to
principles of conflict of laws.
(b)Entire Agreement/Amendments. This Agreement and the instruments contemplated
herein contain the entire understanding of the parties with respect to the
employment of Executive by the Company from and after the Effective Date and
supersede any prior agreements or promises between the Company and Executive.
There are no restrictions, agreements, promises, warranties, covenants or
undertakings between the parties with respect to the subject matter herein other
than those expressly set forth herein and therein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.
(c)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of
10



--------------------------------------------------------------------------------



this Agreement. Any such waiver must be in writing and signed by Executive or an
authorized officer of the Company, as the case may be.
(d)Assignment. This Agreement shall be binding upon and inure to the benefit of
the Company and Executive and their respective successors, assigns, executors
and administrators. This Agreement shall not be assignable by Executive.
(e)Representation. Executive represents that Executive’s employment by the
Company and the performance by Executive of her obligations under this Agreement
do not, and shall not, breach any agreement, including, but not limited to, any
agreement that obligates her to keep in confidence any trade secrets or
confidential or proprietary information of hers or of any other party, to write
or consult to any other party or to refrain from competing, directly or
indirectly, with the business of any other party. Executive shall not disclose
to the Company or use any trade secrets or confidential or proprietary
information of any other party.
(f)Successors; Binding Agreement; Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees legatees and permitted assignees of the parties hereto.
(g)Survival; Severability. Provisions of this Agreement which by their terms
must survive the termination of this Agreement in order to effectuate the intent
of the parties will survive any such termination, whether by expiration of the
term, termination of Executive’s employment, or otherwise, for such period as
may be appropriate under the circumstances. Whenever possible, each provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or any other jurisdiction, but this Agreement
will be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provisions had never been contained herein.
(h)Withholding Taxes. The Company shall withhold from any and all compensation,
severance and other amounts payable under this Agreement such Federal, state,
local or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.
(i)Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
(j)Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.
Signature Page Follows


11



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.



MIRAGEN THERAPEUTICS, INC. By:/s/ William S. Marshall
Dr. William S. Marshall
President and CEO
Executive:/s/ Lee RauchLee Rauch

12

